STATE OF WEST VIRGINIA

                               SUPREME COURT OF APPEALS



State of West Virginia,                                                                 FILED
Plaintiff Below, Respondent                                                            April 16, 2013
                                                                                  RORY L. PERRY II, CLERK
                                                                                SUPREME COURT OF APPEALS
vs) No. 12-0388 (Webster County 11-F-41)                                            OF WEST VIRGINIA


Jason Dancy,

Defendant Below, Petitioner



                                 MEMORANDUM DECISION

       Petitioner’s appeal, by counsel Christopher G. Moffatt, arises from the Circuit Court of
Webster County, wherein he was sentenced to a term of incarceration of one to three years
following his entry of a guilty plea to third offense driving while license revoked for driving
under the influence of alcohol by order entered on February 21, 2012. The State, by counsel
Andrew D. Mendelson, has filed its response.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        In December of 2011, petitioner pled guilty to third offense driving while license revoked
for driving under the influence of alcohol. At the sentencing hearing in February of 2012, the
circuit court found that petitioner had tested positive for oxycodone and opiates on his
preliminary drug screen for the hearing, and also found that his use of controlled substances
violated the terms of his home confinement. Petitioner was thereafter sentenced to one to three
years of incarceration for his conviction of third offense driving while license revoked for driving
under the influence of alcohol.

        On appeal, petitioner alleges that West Virginia Code § 17B-4-3 is unconstitutional
because the title of the statute does not reference the revocation of driving privileges, but simply
references a driver’s license. Citing Article VI, Section 30 of the West Virginia Constitution,
petitioner argues that no act shall embrace more than one object as expressed in the title. Thus,
petitioner argues that the statute in question only applies to the revocation of a driver’s license.
However, because he was never issued a driver’s license, petitioner argues that he cannot be
guilty of the crime in question. Further, petitioner argues that the statute in question deceives and
misleads the public as to the content therein and denies fair notice.


                                                     1
­
        “‘The Supreme Court of Appeals reviews sentencing orders . . . under a deferential abuse
of discretion standard, unless the order violates statutory or constitutional commands.’ Syl. Pt. 1,
in part, State v. Lucas, 201 W.Va. 271, 496 S.E.2d 221 (1997).” Syl. Pt. 1, State v. James, 227
W.Va. 407, 710 S.E.2d 98 (2011). Further, “‘[w]here the issue on an appeal from the circuit court
is clearly a question of law . . . involving an interpretation of a statute, we apply a de novo
standard of review.’ Syl. Pt. 1, in part, Chrystal R.M. v. Charlie A.L., 194 W.Va. 138, 459 S.E.2d
415 (1995).” Syl. Pt. 2, Thomas v. Morris, 224 W.Va. 661, 687 S.E.2d 760 (2009). Upon our
review, we find no merit in petitioner’s assignment of error. Obviously the driver’s license
constitutes the physical manifestation of one’s driving privilege, and as such the petitioner’s
constitutionality argument as to the statute embracing more than one object lacks merit.

        Further, this Court has previously stated that “[w]hen the administrative sanction of
license suspension or revocation is imposed . . . an individual loses both the driver’s license and
the privilege to operate a motor vehicle on the public highways of this state.” Syl. Pt. 2, State ex
rel. Sergent v. Nibert, 220 W.Va. 520, 648 S.E.2d 26 (2007). As such, we find no error in the
sentence imposed.

       For the foregoing reasons, the circuit court’s sentencing order is hereby affirmed.



                                                                                         Affirmed.

ISSUED: April 16, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                     2
­